                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:18-00399 PA (ADS)                                   Date: October 4, 2019
Title: Christopher Fearon v. G. O Neal, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      PROSECUTE AND OBEY COURT ORDERS

       On May 24, 2018, Plaintiff Christopher Fearon, a detainee at the Central
Detention Center, filed a First Amended Complaint under 42 U.S.C. § 1983. [Dkt.
No. 12]. On July 12, 2019, the Court dismissed the First Amended Complaint with leave
to amend and ordered Plaintiff to file a Second Amended Complaint by no later than
August 2, 2019. [Dkt. No. 16]. As of the date of this order, the Court has not received a
Second Amended Complaint or any response to the Order Dismissing with Leave to
Amend from Plaintiff.

       Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not
be dismissed for failure to prosecute and obey court orders. Plaintiff must file
a written response by no later than October 25, 2019. Plaintiff may respond to this
Order to Show Cause by (a) filing a Second Amended Complaint; or (b) filing a
statement with the Court indicating the desire to continue to move forward with the
First Amended Complaint despite the weaknesses noted by the Court in the Order
Dismissing First Amended Complaint with Leave to Amend.

      Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be




CV-90 (03/15) – YWD                Civil Minutes – General                         Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:18-00399 PA (ADS)                               Date: October 4, 2019
Title: Christopher Fearon v. G. O Neal, et al.

dismissed without prejudice for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

      IT IS SO ORDERED.




                                                                   Initials of Clerk kh




CV-90 (03/15) – YWD               Civil Minutes – General                     Page 2 of 2
